UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR p TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33207 Universal Power Group, Inc. (Exact name of registrant as specified in its charter) TEXAS 75-1288690 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1720 Hayden Road, Carrollton, Texas (Address of principal executive offices) (Zip Code) (469)892-1122 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo p Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer pAccelerated filer pNon-accelerated filer pSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes pNo þ As of May 13, 2008, 5,000,000 shares of Common Stock were outstanding. Table of Contents Page PART I  Financial Information 3 Item 1. Financial Statements 3 Unaudited Balance Sheets at March 31, 2008 and December 31, 2007 3 Unaudited Statements of Income for the three months ended March 31, 2008 and 2007 5 Unaudited Statements of Cash Flows for the three months ended March 31, 2008 and 2007 6 Notes to Unaudited Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4T. Controls and Procedures 12 PART II  Other Information 12 Item 1. Legal Proceedings 12 Item 1 A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 6. Exhibits 13 Signatures 15 Certifications 2 PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS UNIVERSAL POWER GROUP, INC. UNAUDITED BALANCE SHEETS ASSETS March 31, December 31, CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable: Trade, net of allowance for doubtful accounts of $95,740 and $129,371 Other Inventories – finished goods, net of allowance for obsolescence of $258,350 and $193,780 Current deferred tax asset Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT Logistics and distribution systems Machinery and equipment Furniture and fixtures Leasehold improvements Vehicles Less accumulated depreciation and amortization ) ) Net property and equipment OTHER ASSETS TOTAL ASSETS $ $ The accompanying footnotes are an integral part of these financial statements. 3 UNIVERSAL POWER GROUP, INC. UNAUDITED BALANCE SHEETS (Continued) LIABILITIES AND SHAREHOLDERS’ EQUITY March 31, December 31, CURRENT LIABILITIES Line of credit $ $ Accounts payable Accrued liabilities Current portion of notes payable to Zunicom, Inc Current portion of capital lease obligations Current portion of deferred rent Total current liabilities NOTES PAYABLE TO ZUNICOM, INC NON-CURRENT DEFERRED TAX LIABILITY DEFERRED RENT, less current portion Total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY Common stock - $0.01 par value, 50,000,000 shares authorized, 5,000,000 shares issued and outstanding Additional paid-in capital Retained earnings Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying footnotes are an integral part of these financial statements. 4 UNIVERSAL POWER GROUP, INC. UNAUDITED STATEMENTS OF INCOME Three Months Ended March 31, Net sales $ $ 23,539,873 Cost of sales 20,099,238 Gross profit Operating expenses Operating income Other income (expense) Interest expense (including $86,548 and $86,548 to Zunicom, Inc.) ) ) Interest income — Total other expense ) ) Income before provision for income taxes Provision for income taxes ) ) Net income $ $ Net income per share Basic $ $ Diluted $ $ Weighted average shares outstanding Basic Diluted The accompanying footnotes are an integral part of these financial statements. 5 UNIVERSAL POWER GROUP, INC. UNAUDITED STATEMENTS OF CASH FLOWS Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities Depreciation and amortization of property and equipment Provision for bad debts Provision for obsolete inventory Deferred income taxes ) ) Stock-based compensation Changes in operating assets and liabilities: Accounts receivable – trade ) ) Accounts receivable – other ) Inventories Prepaid expenses and other current assets ) ) Other assets ) Accounts payable ) ) Accrued liabilities Due to Zunicom, Inc - Deferred rent ) ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) ) CASH FLOWS FROM FINANCING ACTIVITIES Net activity on line of credit ) Payments on capital lease obligations ) ) Net cash (used in) provided by financing activities ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 13,089,875 SUPPLEMENTAL DISCLOSURES Interest paid $ $ Income taxes paid $ $ The accompanying footnotes are an integral part of these financial statements. 6 UNIVERSAL POWER GROUP, INC. NOTES TO UNAUDITED FINANCIAL STATEMENTS NOTE A — BASIS OF PRESENTATION The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X promulgated under the Securities Exchange Act of 1934, as amended. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included for the three month period ended March 31, 2008. The results for the three month period ended March 31, 2008 are not necessarily indicative of the results that may be expected for the year ended December 31, 2008. The unaudited financial statements included in this filing should be read in conjunction with the Company's audited financial statements and notes thereto included in the Company's annual report on form 10-K for the year ended December 31, 2007. Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements.” SFAS No. 157 which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 does not require any new fair value measurements, but provides guidance on how to measure fair value by providing a fair value hierarchy used to classify the source of the information.
